Per curiam.
Motions in connection with appeal from Public Utilities Commission Order No. 11,076 which denied plaintiffs’ applications for contract carrier permits to haul garbage and rubbish. The motions request that the commission be ordered to transfer the files and records in certain other cases as part of the records on appeal in these cases.
Although it is not clear to us that the granting of the plaintiffs’ motions will aid this court in determining the pending appeals, it is ordered that the files and records in the specified cases be certified to this court.
Plaintiffs will be required to specify the relevancy and materiality of each of the other cases in their arguments on appeal.

So ordered.